Title: To James Madison from John F. Brown, 28 September 1804 (Abstract)
From: Brown, John F.
To: Madison, James


28 September 1804, New York. “Having been extremely sick for some time, I was advised by my Physicians at St. Thomas, to come to this Country for the purpose of recruiting my health, but ⟨at⟩ present find very little benefit. I left my business to be ⟨tra⟩nsacted (in my abscence) by Mr. Owen Eivers, who is a Partner ⟨in⟩ the House I am concerned in there. He is a Gentleman I have the greatest confidence in, and will use every exertion for the ⟨I⟩nterest & satisfaction of those, who may require his Assistance. ⟨A⟩nd I doubt not will strictly attend to the instructions left him ⟨re⟩lative to the Consular business, He has lately sent me the Return agreeable to your instructions, to the 30th. of June, which I now have the Honor of transmitting to you, ⅌ Mail, & I hope will meet your approbation; He has been under the necessity of supplying Some unfortunate American Masters & Seamen, who had lost their Vessels & were deprived of means to support themselves, ’till an Opportunity offered to take ⟨t⟩hem to America, the account of which, with the amount recd. of Captains of Vessels, who had discharged their Men, is also enclosed, leaving a balance due me of $115.25.
“The Sea Letters of Vessels sold in the West Indies, has been generally sold with the Vessels & where no Consul resides it answers every purpose of a Register, the Vessel sails under American Colours, and as there is no penalty for them it can not possibly be prevented, unless something be done to put a stop to it. Your instructions in this case will be necessary.”
